Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bretches et al. (US Patent 6,503,996) or, in the alternative, under 35 U.S.C. 103 as obvious over Bretches et al. (US Patent 6,503,996) or the in the alternative over Bretches et al. (US Patent 6,503,996) in view of Lawrey et al (PG Pub. 2006/0135724).
Regarding claims 1-2, 4-5, 13 and 15, Bretches et al. teach an elastic comprising polyurethaneurea that is the reaction product of a prepolymer consisting of the reaction product of a polyol comprising about 50 to 100% of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight within the claimed range and a diisocyanate of 1-isocyanato-4-(4-isocyanatophenyl) methylbenzene wherein the prepolymer has the claimed NCO% and a chain extender consisting only of ethylene diamine. Further, Bretches et al. teach varying the NCO content and it would have been obvious to one of ordinary skill in the art to modify the NCO% in order to affect properties and arrive at the claimed NCO%. Bretches et al. is silent regarding the claimed elastic fiber maintaining retractive power after heat treatment. However, given Bretches et al. teach an elastic fiber made of such similar materials, the claimed property is necessarily inherent. Bretches et al. teach a fiber and therefore the claimed fabric including a woven or knit would have been obvious to one of ordinary skill in the art given it is well known to use fibers in fabrics  including wovens and knits in the art. 
Regarding claim 9, the polyol comprises only the copolymer of tetrahydrofuran and 3-methyltetrahydrofuran.
Regarding claim 10,  Bretches et al. teach the polyol can be polyether glycol, polycarbonate glycol, polyester glycol, but is silent regarding the claimed additional polyol. However, it would have been obvious to one of ordinary skill in the art to use a combination of polyols in order to affect the fiber properties and arrive at the claimed invention. 
Regarding claim 12, Bretches et al. are silent regarding the claimed mole% of 3-methyltetrahydrofuran. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed mole% of 3-methyltetrahydrofuran in order to affect the fiber properties and arrive at the claimed invention. 
  Regarding claim 16, Bretches et al. and the previous combination is relied upon as set forth above and incorporated herein by reference. Bretches et al. are silent regarding the claimed fiber being used in a hygiene article. However, it would have been obvious to one of ordinary skill in the art to use the fiber in a hygiene article as is known in the art. In the alternative, Lawrey et al. teach use of the elastic fiber in hygiene articles in order to provide stretch. It would have been obvious for one of ordinary skill in the art to use the fibers in a hygiene article to impart stretch and arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues Bretches does not teach the recited prepolymer consisting of the reaction product of a polyol comprising 50 to 100% of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of greater than 1300 to 2000 and a diisocyanate of 1-isocyanato-4-(4-isocyanatophenyl) methyl benzene and a chain extender consisting of only ethylene diamine. First, it is noted that independent claim 13 recites “comprising” and not “consisting of”. Second, the present claim 1 language merely recites “a prepolymer consisting of”, but states “an elastic fiber comprising polyurethaneurea that is the reaction product of”, therefore, in the present claim language, the fibers is open to other components as long as the prepolymer consists of a polyol comprising 50 to 100% of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of greater than 1300 to 2000. Bretches teaches the claimed prepolymer consists of a polyol comprising 50 to 100% of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of greater than 1300 to 2000. The aliphatic primary monoalcohol and the primary aliphatic monoamine are not apart of the prepolymer. Therefore, Bretches does read on the present claims. The present claim 16 language merely recites “a prepolymer consisting of”, but states “an hygiene article comprising polyurethaneurea that is the reaction product of”, therefore, in the present claim language, the hygiene article is open to other components as long as the prepolymer consists of a polyol comprising 50 to 100% of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of greater than 1300 to 2000. Bretches teaches the claimed prepolymer consists of a polyol comprising 50 to 100% of a copolymer of tetrahydrofuran and 3-methyltetrahydrofuran having a number average molecular weight of greater than 1300 to 2000. The aliphatic primary monoalcohol and the primary aliphatic monoamine are not apart of the prepolymer. Therefore, Bretches does read on the present claims. 
Applicant is invited to amend the claims to overcome the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789